

115 HCON 77 IH: Condemning fear-mongering, racism, anti-Semitism, bigotry, and violence perpetrated by hate groups.
U.S. House of Representatives
2017-08-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 77IN THE HOUSE OF REPRESENTATIVESAugust 15, 2017Ms. Jayapal (for herself, Mr. Pallone, Mr. Smith of Washington, Mr. Hastings, Mr. Brendan F. Boyle of Pennsylvania, Mr. Cohen, Mr. Krishnamoorthi, Mr. Lawson of Florida, Mr. Evans, Mr. DeSaulnier, Mr. Payne, Ms. Jackson Lee, Mr. Foster, Ms. Shea-Porter, Ms. Velázquez, Mr. Huffman, Mr. Nadler, Mr. Johnson of Georgia, Mr. Blumenauer, Mr. Moulton, Mrs. Dingell, Mr. Grijalva, Mr. Khanna, Mr. Beyer, Ms. Pingree, and Mr. Vargas) submitted the following concurrent resolution; which was referred to the Committee on the JudiciaryCONCURRENT RESOLUTIONCondemning fear-mongering, racism, anti-Semitism, bigotry, and violence perpetrated by hate groups. 
Whereas on the night of Friday, August 11, 2017, a day before a planned White supremacist march was to occur in Charlottesville, Virginia, hundreds of torch-bearing White extremist protesters chanting racist and anti-Semitic slogans gathered on the grounds of the University of Virginia in Charlottesville, Virginia; Whereas on Saturday, August 12, 2017, ahead of the scheduled start time of such White supremacist march, protesters and counterdemonstrators gathered at Emancipation Park in Charlottesville, Virginia; 
Whereas the White supremacist march turned violent, culminating in the death of peaceful, counterdemonstrators Heather Heyer and injuries sustained by 19 others after a car driven by a neo-Nazi sympathizer deliberately struck the counterdemonstrators; Whereas two Virginia State Troopers, Lt. H. Jay Cullen and Trooper-Pilot Berke M.M. Bates, perished in a helicopter crash as they were responding to the march; 
Whereas in response to the events, President Trump said, We condemn in the strongest possible terms this egregious display of hatred, bigotry, and violence on many sides, on many sides. It’s been going on for a long time in our country. Not Donald Trump, not Barack Obama. This has been going on for a long, long time.; Whereas Members of Congress from both the Republican and the Democratic parties called on the President to make clear that this statement was grossly inadequate as it failed to denounce domestic terrorism perpetrated by the White supremacist, neo-Nazi, and Ku Klux Klan groups in Charlottesville;  
Whereas White supremacist hate websites praised the President’s incomplete statements, with a member of one such White supremacist group saying, Trump comments were good. He didn’t attack us… Nothing specific against us… Also refused to answer a question about White nationalists supporting him. No condemnation at all. When asked to condemn, he just walked out of the room. Really, really good…; Whereas when President Trump made a statement more than two days after the violence that occurred in Charlottesville, he still failed to place blame for that violence directly on the White supremacist groups; and 
Whereas White supremacist and hate groups are now organizing similar rallies in cities across the United States and communities everywhere are suffering from fear at the growing and open display of hate and violence being perpetrated by such groups: Now, therefore, be it That Congress— 
(1)condemns the role of White supremacist groups in inciting violence in Charlottesville, Virginia; (2)denounces the increase in organizing and the increase in fear-mongering, racism, anti-Semitism, bigotry, and violence perpetrated by White supremacist, neo-Nazi, Ku Klux Klan, and other hate groups; 
(3)offers its deepest condolences and sympathies to the family of Heather Heyer, Lt. H. Jay Cullen, and Trooper-Pilot Berke M.M. Bates and wishes a quick recovery to those injured; and (4)strongly urges President Trump— 
(A)to disavow any support received from White supremacist, neo-Nazi, Ku Klux Klan, and other hate groups; (B)terminate from employment with (or any contractual relationship with), and prohibit the hiring of, individuals in the White House or the Trump Administration who have supported or encouraged support for White supremacists; 
(C)to use all available resources of the office of the President and the Cabinet to address the growing prevalence of such hate groups domestically; and (D)to use the office of the President to unite the country against hate.  
